Citation Nr: 1644887	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1959 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since moved and the case is now appropriately before the Winston-Salem, North Carolina RO.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that tinnitus is related to military service.

2.  The preponderance of the competent and credible evidence is against a finding that hearing loss is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3,309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran in the development of the claims.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he contended were relevant to the present claims.  The record contains his limited VA treatment records, service treatment records, and statements..  The Veteran has not provided releases for VA to obtain any private treatment records.

Additionally, the Veteran was afforded a VA examination in November 2011.  The examination report included pertinent current findings of hearing loss and tinnitus, included statements provided by the Veteran during interview, and included nexus opinions with supporting rationales.  Therefore, the Board finds the examination to be adequate for appellate review.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, hearing loss (other organic disease of the nervous system) is a chronic disease listed in 38 C.F.R. § 3.309, while tinnitus is not.  

In addition, the law provides that, where a veteran served ninety days or more of active military service and hearing loss (other organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus are a result of his military service.  On his August 2011 claim, the Veteran noted his hearing loss and tinnitus were due to "acoustic trauma."  He initially received treatment for his hearing loss and tinnitus in May 2011, with ongoing treatment.  He described his service as a "powder man," with noise exposure causing hearing loss.  

In September 2011, the Veteran provided a statement that the served onboard the USS Benham, and was a powder man "on mount (2) 5" guns."  He was also a deckhand and was around grinders, paint chippers, and other machines.  He did not wear ear protection during any of his duties.  He stated he was only 18 when he began his service and he never thought he "would develop tinnitus.  [His] ears have been ringing for years, but [he] didn't know [he] had tinnitus" as he had never heard of the condition.  He stated his tinnitus was worsening and his VA physician suggested a hearing test.  The Veteran stated this hearing test was when he "found out" he had tinnitus.  He stated his hearing aids helped his tinnitus, but that he continued to hear ringing (or possibly "pinging" due to the quality of the copy in the record).

The Veteran's service treatment records do not include complaints of tinnitus or hearing loss in service, or a diagnosis of hearing loss or tinnitus in service.  The Veteran was administered the whisper hearing test, with normal findings.  

The Veteran's DD 214 did not list an MOS.  Similarly, his personnel records did not include a specialty.  He described his MOS as "seaman," which is not listed in the Duty MOS Noise Exposure Listing; however, the boatswain's mate MOS is noted to have a high probability of exposure to hazardous noise.  The Board will apply this MOS listing to the Veteran's service, and as such, the Veteran's exposure to hazardous noise in service is conceded. 

There are very limited treatment records in the claims file related to the Veteran's claim for bilateral hearing loss and tinnitus.  Although his VA treatment records date from 2004, the earliest record related to his ears is from 2011.  

In April 2011, the Veteran phoned the VA and reported he was having ringing in his ears and he wished to have an audiology consultation.  He was seen in May 2011, and the VA treatment record noted that the Veteran "reported some notice of tinnitus when he thinks about it for 15+ years; veteran did not feel that he is experiencing any hearing difficulty."  The Veteran reported noise exposure in service due to 5" gunfire on ship and recreational noise exposure of riding a motorcycle with use of a helmet.  The Veteran was given a puretone audiometry test and was diagnosed with tinnitus and bilateral hearing loss.  The audiologist suggested that the Veteran file for disability benefits via a service representative.  In July 2011, the Veteran was fitted with hearing aids. 

In November 2011, the Veteran was afforded a VA audio examination.  Based on the results of the Pure Tone threshold and Maryland CNC word testing, the Veteran has current bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner reviewed the Veteran's records and noted his May 2011.  The Veteran stated he watched television at a lower level and released his hearing difficulty once he started hearing amplification.  The Veteran provided a noise exposure history of active service from 1959 to 1962 with exposure to artillery (he loaded powder into large guns), as well as to chippers and grinders as a deckhand.  He did not use hearing protection in service.  Prior to service he did not have excessive noise exposure.  After service he was exposed to diesel engines for 3 months, and exposed to saws for two years when he worked in siding, but otherwise his post-service employment did not include noise exposure.  He reported infrequent hunting after service, and no other recreational noise exposure.  Regarding his tinnitus, the Veteran reported constant bilateral tinnitus "for years."

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The examiner noted the Veteran's in-service "whispered voice tests were normal; however, this test is insensitive to high frequency hearing loss which is typical of noise-induced hearing loss.  As hearing tests using calibrated audiometrics were not available at separation or following military service; association of cause (military, occupational, presbycusis) cannot be established."  The examiner opined that the Veteran's current hearing loss was less likely due to service because the Veteran's service treatment records were silent for hearing loss complaints or treatment, and the Veteran did not notice hearing loss until many years later (delayed onset).

Similarly, the examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  The examiner noted that "tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, [the Veteran was] non-specific with the onset and cannot make an association."  Additionally, the examiner cited the Veteran's VA treatment records where the Veteran stated his tinnitus had onset "15+ years ago, which is beyond his military service."  At the time of his 2011 treatment, the Veteran was almost 50 years since discharge from service.  

In July 2016, the Veteran testified at a Board hearing before the undersigned VLJ.  The Veteran stated that he served on a destroyer and one of his duties was to be "on that number 2 gun mount as a powder man, and [he] was at two or three different (indiscernible) with that crew, and the explosion there, the first time it happened, [his] ears started ringing."  He stated a corpsman checked to make sure his ear drums were not damaged, and they "weren't broken," so he was told the ringing would go away.  However, the Veteran reported that the ringing continued.  He stated after he left the service he talked to his family doctor, and that he could not remember what the doctor called his ringing in his ears, but that he was told there was nothing that could be done about it.  Since there was no treatment, the Veteran "more or less forgot it."  Then, in "2008 or so" he was watching television (the Board believes he was describing an infomercial) and discovered there was a product that may help his tinnitus.  He went to CVS to buy it and discovered it was expensive and so he asked the VA about having the medicine prescribed.  At that time, his VA physician informed him that there was no medication that would stop the ringing in his ears.  His VA physician then sent him for a hearing test and he was found to have bilateral hearing loss.  After that, the Veteran filed claims with the VA for disability benefits.  

Upon questioning, the Veteran stated he believed his hearing was injured right at the beginning of his service because he was on the deck crew and used grinders and chippers (for chipping paint) without hearing protection.  He stated that when he was on the number 2 gun mount he also was not given any hearing protection.  The Veteran had "just moved to North Carolina" and had not yet had a VA appointment at his new VA location and he had not discussed his hearing loss with his new private physician.  The Veteran stated that after service he was only given one hearing test, in relation to a job, "sometime in the 60s."  The Veteran's agent noted that VA had conceded that the Veteran was exposed to hazardous noise in service, and that he had current disabilities, but that the evidence that was lacking was a link between his in-service injury and his current disabilities.  The agent then asked if the Veteran had continuous problems with his ears from his service to the present, and the Veteran answered affirmatively.  The Veteran also affirmed that his ringing in the ears was the same problem in the 1950s as it was today.  

Initially, the Board notes that during his hearing, the Veteran stated that he saw a family physician in the early 1960s regarding ringing in his ears, and that he had a hearing test in the 1960s for a job.  The Veteran and his representative have not indicated that they have copies of these records which they intended to submit.  Given that the records would be more than 50 years old, the Veteran did not indicate he remembered the name of the company or the family doctor or provide releases for these records, and his representative did not indicate the need for the claims to be held open to attempt to obtain these records, the Board assumes that these records are not available and that remanding for attempts to obtain them would prolong the case without added benefit.

Turning to the merits of the case based on the available evidence, the Board finds that the preponderance of the competent and credible evidence is against finding that service connection for tinnitus and bilateral hearing loss are warranted.  VA concedes that the Veteran was exposed to hazardous noise in service, and therefore his "in-service injury" requirement is met.  Additionally, the Veteran currently has bilateral hearing loss for VA purposes and tinnitus, thus his "current disability" requirement is met.  However, missing from the evidence is the necessary connection (nexus) between his current disability and his in-service injury.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is seeking service connection for tinnitus, which is a wholly subjective disorder.  Due to the subjective nature of tinnitus, the Board and medical providers must rely on the statements of the Veteran to determine the onset and continuation of the disorder.  In this case, the initial treatment regarding tinnitus included a record of the Veteran stating that his tinnitus began "15+ years ago" in 2011.  At that time, the Veteran's service was almost 40+ years prior.  When providing a statement in support of his claim in 2011, the Veteran again noted he had had tinnitus "for years," and that he did not realize at age 18 that he "would develop tinnitus."  Additionally, during his 2011 VA examination, the examiner noted that the Veteran described having tinnitus "for years," and did not provide a statement regarding initial onset.  Subsequent to the rating decision which cited the VA examination opinion and the 2011 treatment record, the Veteran testified at a Board hearing that he remembered the initial onset of his tinnitus beginning in service after serving as a powder man for a large gun, and that his tinnitus had continued from service to the present (50+ years).  As the Board must rely in large part on the consistency of the Veteran's statements regarding a wholly subjective disorder like tinnitus, and here, the Veteran's statements regarding onset and continuation of tinnitus have not been consistent, the Board finds that there is no credible evidence establishing a continuity of symptomatology to service.  The Board also notes that there is also no medical evidence establishing a link between his current tinnitus and his service.

Regarding his bilateral hearing loss, the treatment records and the Veteran's statements note that he did not discover he had bilateral hearing loss until his 2011 VA treatment.  At that time he was provided with hearing aids, and with the amplification the Veteran realized he had been suffering from hearing loss.  As such, the record does not contain any subjective/lay evidence of onset of hearing loss during service, or close to discharge from service.  Additionally, the VA examiner has opined that the Veteran's bilateral hearing loss is less likely related to service due to the delayed onset of hearing loss as it was diagnosed almost 50 years after discharge.  The record does not contain any positive medical evidence linking his current bilaterally hearing loss with service.

In sum, the Veteran was exposed to hazardous noise in service and currently suffers from bilateral tinnitus and hearing loss.  However, the record does not contain credible lay or medical evidence of a positive link (nexus) between his current disorders and his service.  Therefore, service connection for tinnitus or bilateral hearing loss is not warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


